                                                                          USDC SDNY
UNITED STATES DISTRICT COURT                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED
JOSEPH H. MASRI,                                                          DOC #: _________________
                                                                          DATE FILED: 6/5/2019
                         Plaintiff,

                 -against-
                                                                             17 Civ. 8356 (AT) (KHP)
JOSE E. CRUZ,
                                                                                       ORDER
                Defendant.
ANALISA TORRES, District Judge:

        Plaintiff pro se, Joseph H. Masri, brings this action against Defendant, Jose E. Cruz

(“Cruz”), alleging violations of Plaintiff’s civil rights pursuant to 42 U.S.C. § 1983 and various

tort claims under New York common law. Am. Compl., ECF No. 67. This lawsuit arises from

an incident that occurred in 2014 when Plaintiff was visiting a patient at a hospital where

Defendant was employed as a private security guard. Plaintiff originally filed this action on

October 27, 2017 against multiple defendants, ECF No. 2, and on January 25, 2019, the Court

dismissed all claims against all defendants except for Plaintiff’s cause of action against Cruz

under Section 1983 (the “January 25 Order”),1 see January 25 Order, ECF No. 59. The January

25 Order also granted Plaintiff’s motion to amend the complaint “insofar as it asserts a cause of

action under Section 1983” against Cruz but denied it in “all other respects.” Id. at 9. The Court

ordered Plaintiff to file a second amended complaint that conformed to the January 25 Order. Id.

        On April 12, 2019, Plaintiff filed a second amended complaint (the “amended

complaint”) asserting five causes of action against Cruz: a Section 1983 claim and claims for

false imprisonment, false arrest, intentional infliction of emotional distress, and negligent




1
  The January 25 Order adopted in its entirety a Report and Recommendation issued by the Honorable Katharine H.
Parker on November 27, 2018, ECF No. 48. See January 25 Order.
infliction of emotional distress. Am. Compl. ¶¶ 23–37. On April 23, 2019, Cruz moved to

dismiss the amended complaint under Federal Rule of Civil Procedure 12(b)(6). ECF No. 68.

For the reasons stated below, Cruz’s motion is GRANTED.

                                         BACKGROUND

       The following facts are taken from the amended complaint, which the Court accepts as

true for purposes of this motion. ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d

Cir. 2007). In the early afternoon on October 28, 2014, Plaintiff was at the New York

Presbyterian Hospital (the “Hospital”) visiting his son, who was a patient there. Am. Compl. ¶ 4.

At the time, Plaintiff was estranged from his wife. Id. ¶ 6. Plaintiff contends that the Hospital

provided him with a pass that permitted him to visit his son at any time and without time limits.

Id. ¶ 5. At approximately 1:00 p.m. on October 28, 2014, while Plaintiff was still visiting his son

at the Hospital, Plaintiff’s wife arrived and insisted to Hospital staff that she did not want

Plaintiff to be present in the room when she visited their son. Id. ¶ 7.

       Between 2:00 p.m. and 3:00 p.m., Plaintiff was arrested by several individuals including

Cruz, a “security sergeant” employed by the Hospital. Id. ¶¶ 2, 9. Then, Cruz, assisted by the

other individuals, allegedly twisted Plaintiff’s arm, handcuffed him, and took his hospital visiting

pass. Id. ¶¶ 10–11. While handcuffing Plaintiff, Cruz—“acting in concert and conspiracy with

[the other individuals]”—told Plaintiff he was licensed by the New York Police Department (the

“NYPD”) and working on special assignment at the Hospital. Id. ¶ 11. Cruz also told Plaintiff

“that any attempt by [him] to resist arrest would be cause for additional criminal charges being

filed” against him. Id.

       Plaintiff, in handcuffs, was then brought to the Hospital’s security office. Id. ¶ 12.

Plaintiff alleges that Cruz “is believed to have contacted or instructed another to contact” the



                                                  2
NYPD. Id. ¶ 13. When the police arrived, Cruz and the other individuals “spen[t] approximately

fifty (50) minutes insisting that the [NYPD] further arrest Plaintiff, and charge [him] with

misdemeanor trespassing.” Id. ¶ 14. Shortly thereafter, the NYPD arrested Plaintiff and charged

him with misdemeanor trespassing. Id. ¶ 15. On or about December 17, 2014, all charges

against Plaintiff were dropped. Id. ¶ 20.

                                            DISCUSSION

    I.      Legal Standard

         To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The court

must accept the allegations in the complaint as true and draw all reasonable inferences in favor of

the non-movant. See ATSI Commc’ns, 493 F.3d at 98. A plaintiff is not required to provide

“detailed factual allegations,” but must assert “more than labels and conclusions.” Twombly, 550

U.S. at 555. Ultimately, the “[f]actual allegations must be enough to raise a right to relief above

the speculative level.” Id.

         Pro se plaintiffs receive special solicitude from courts. Courts must “liberally construe

pleadings and briefs submitted by pro se litigants, reading such submissions to raise the strongest

arguments they suggest.” Bertin v. United States, 478 F.3d 489, 491 (2d Cir. 2007) (internal

quotation marks and citations omitted). That said, pleadings cannot survive by making “naked

assertions devoid of further factual enhancement,” and a court is not “bound to accept as true a

legal conclusion couched as a factual allegation.” Iqbal, 556 U.S. at 678 (internal quotation

marks and citation omitted). A court should reject “threadbare recitals” of the elements of a

cause of action “supported by mere conclusory statements,” Chavis v. Chappius, 618 F.3d 162,



                                                    3
170 (2d Cir. 2010), and “bald assertions” unsupported by details which are sufficient to meet the

minimum pleading requirements for a cause of action, Lawtone-Bowles v. N.Y. City Hous. Auth.,

No. 13 Civ. 1434, 2014 WL 705272, at *2–3 (S.D.N.Y. Feb. 20, 2014).

          Finally, although Plaintiff failed to oppose Cruz’s motion to dismiss,2 “failure to oppose a

12(b)(6) motion cannot itself justify dismissal of a complaint.” Haas v. Commerce Bank, 497 F.

Supp. 2d 563, 564 (S.D.N.Y. 2007). “‘[T]he sufficiency of a complaint is a matter of law that

the court is capable of determining based on its own reading of the pleading and knowledge of

the law.’” Gregory v. Ricigliano, No. 12 Civ. 4372, 2014 WL 119475, at *5 (E.D.N.Y. Jan. 10,

2014) (quoting Goldberg v. Danaher, 599 F.3d 181, 184 (2d Cir. 2010)). The Court, therefore,

“must assume the truth of a pleading’s factual allegations and test only its legal sufficiency.” Id.

(internal quotation marks and citation omitted).

    II.      Analysis

             A. State Law Claims

          Plaintiff’s amended complaint asserts state law claims of false imprisonment, false arrest,

intentional infliction of emotional distress, and negligent infliction of emotional distress. Am.

Compl. ¶¶ 26–37. Cruz argues that these must be dismissed because the Court previously

dismissed them in the January 25 Order and they “exceed the scope of this Court’s leave to

amend.” Def. Mem. at 5, ECF No. 70. The Court agrees.

          “District courts in this Circuit have routinely dismissed claims in amended complaints

where the court granted leave to amend for a limited purpose and the plaintiff filed an amended



2
  Plaintiff’s deadline to oppose Cruz’s motion was May 7, 2019. See ECF No. 72. However, in light of Plaintiff’s
pro se status, on May 17, 2019, the Court sua sponte extended Plaintiff’s deadline to file his opposition brief to May
31, 2019. ECF No. 73. In that order, the Court stated that “[i]f Plaintiff fails to respond by that date, the Court will
decide the motion to dismiss without an opposition.” Id. To date, Plaintiff has not filed an opposition brief.


                                                           4
complaint exceeding the scope of the permission granted.” Palm Beach Strategic Income, LP v.

Salzman, 457 F. App’x 40, 43 (2d Cir. 2012); see also Willett v. City Univ. of N.Y., No. 94 Civ.

3873, 1997 WL 104769, at *2 (E.D.N.Y. Feb. 18, 1997) (refusing to consider claims raised

by pro se plaintiff in amended complaint which exceeded scope of leave to amend). The January

25 Order dismissed Plaintiff’s state law claims of false imprisonment, false arrest, intentional

infliction of emotional distress, and negligent infliction of emotional distress as to all

defendants—including Cruz—and denied Plaintiff leave to amend with respect to these claims.

See January 25 Order at 8–9 (“Defendants’ motion to dismiss is DENIED with respect to

Plaintiff’s cause of action under Section 1983 against Defendant Jose Cruz but GRANTED in all

other respects as to all Defendants. Additionally, Plaintiff’s cross-motion to amend is

GRANTED insofar as it asserts a cause of action under Section 1983 against Defendant Jose

Cruz but DENIED in all other respects.”); see also R&R, ECF No. 48.

       Plaintiff, therefore, is not entitled to replead these claims in the amended complaint

because they have already been dismissed and exceed the scope of the Court’s leave to amend.

Accordingly, Plaintiff’s state law claims are DISMISSED.

           B. Section 1983 Claim

       Next, Cruz argues that Plaintiff’s Section 1983 claim must be dismissed because the

amended complaint does not allege that Cruz’s conduct was in any way attributable to the state.

Def. Mem. at 6–7. Cruz is correct.

       To assert a colorable claim under 42 U.S.C. § 1983, a plaintiff must allege two things:

“(1) the conduct complained of must have been committed by a person acting under color of

state law; and (2) the conduct complained of must have deprived a person of rights, privileges, or

immunities secured by the Constitution or laws of the United States.” Pitchell v. Callan, 13 F.3d



                                                  5
545, 547 (2d Cir. 1994) (internal citation omitted). To sustain a Section 1983 claim against a

private individual or entity, a complaint must include facts demonstrating that the private actor’s

conduct is “fairly attributable to the state.” Tancredi v. Metro. Life Ins. Co., 316 F.3d 308, 312

(2d Cir. 2003) (internal quotation marks and citation omitted).

       Construed liberally, Plaintiff alleges the following relevant facts: Cruz, a peace officer

employed by the Hospital as a security sergeant, Am. Compl. ¶ 2, acted in concert and

conspiracy with other individuals, id. ¶ 11. While Plaintiff was being “arm-twisted and

handcuffed,” Cruz and the other individuals falsely advised Plaintiff that they were “licensed” by

the NYPD, “working on special assignment” for the Hospital, and “acting also at that time for

[NYPD].” Id. Plaintiff was also told that “any attempt by Plaintiff to resist arrest would be

cause for additional criminal charges being filed against [him].” Id. Plaintiff, in handcuffs, was

then brought to the Hospital’s security office. Id. ¶ 12. At that point, Cruz either contacted the

NYPD himself or instructed another to do so, id. ¶ 13, and when the NYPD arrived at the

security office, Cruz and other individuals insisted that the NYPD arrest Plaintiff and charge him

with misdemeanor trespass, id. ¶ 14. The NYPD then arrested Plaintiff and charged him with

misdemeanor trespass. Id. ¶ 15.

       None of these facts allege that Cruz’s conduct was attributable to the state or taken under

color of state law. “Generally, the acts of private security guards, hired by a [company], do not

constitute state action under § 1983.” Prowisor v. Bon-Ton, Inc., 426 F. Supp. 2d 165, 170

(S.D.N.Y. 2006) (internal quotation marks and citation omitted), aff’d, 232 F. App’x 26 (2d Cir.

2007). “Indeed, security guards have only been found to act under color of state law in limited

circumstances, such as when a security guard was deputized as a ‘special patrolman,’ or where

the store security guard and police officers acted in tandem.” Orellana v. Macy’s Retail



                                                 6
Holdings, Inc., No. 17 Civ. 5192, 2018 WL 3368716, at *18 (S.D.N.Y. July 10, 2018) (internal

citations omitted). There are two other recognized exceptions to this general rule, “first when

private security guards are given the authority of state law or willfully participated in the joint

activity of the State or its agents.” Rose v. City of Waterbury, No. 3:12 Civ. 291, 2013 WL

1187049, at *6 (D. Conn. Mar. 21, 2013). Willful participation in joint activity requires “more

than a general understanding that the security guards can call the police for assistance. The

police must allow the security guard’s judgment about whether probable cause exists to be

substituted for their own” by failing to make any independent investigation. Harris v. Security

Co. of 1370 Sixth Ave., No. 94 Civ. 2599, 1996 WL 556927, at *3 (S.D.N.Y. Oct. 1,

1996) (citations omitted). Here, there are no allegations that the NYPD officers failed to

investigate or failed to make their own judgment on whether probable cause to arrest Plaintiff

existed, only “general allegations of cooperation between [Cruz] and [NYPD officers]” which

“do not make out a claim of action taken under color of state law.” Bishop v. Best Buy, Co., No.

08 Civ. 8427, 2010 WL 4159566, at *8 (S.D.N.Y. Oct. 13, 2010) (internal quotation marks and

citation omitted).

       Indeed, courts in this Circuit have repeatedly found allegations that a private security

officer detained an individual and called the police, and the police thereafter arrested the

individual, insufficient to establish the requisite nexus to state action. See, e.g., Orellana, 2018

WL 3368716, at *18; Prowisor, 426 F. Supp. 2d at 170; Guiducci v. Kohl’s Dep’t Stores, 320 F.

Supp. 2d 35, 38 (E.D.N.Y. 2004) (“Even if the police subsequently arrest a shoplifter on the

basis of a guard’s statements, absent joint action by the guard and the police, or special

patrolman status on the part of the guard, the guard’s complaint to a police officer is no different

than that of any other civilian witness to a crime.”). Here, there are no allegations which suggest



                                                  7
a “sufficient relationship” between Cruz and the NYPD to indicate either a “close nexus or high

level of entanglement” between the two to constitute state action. Prowisor, 426 F. Supp. 2d at

170; see also Estes El v. Long Island Jewish Med. Ctr., No. 95 Civ. 1047, 1995 WL 217545, at

*1 (S.D.N.Y. Apr. 12, 1995) (dismissing 1983 claims against hospital and its security guards

where plaintiff alleged he was assaulted and detained by hospital security guards pending his

arrest by the NYPD, because plaintiff failed to allege a “close relationship between the police

and [hospital] security guards”).

       Although Plaintiff alleges that Cruz “contacted, or instructed another to contact” the

NYPD, Am. Compl. ¶ 13, the mere act of calling the police does not constitute state action, nor

does the act of detaining an individual suspected of wrongdoing until the police arrive. See, e.g.,

Rose, 2013 WL 1187049, at *5 (collecting cases). Further, when a private party detains an

individual accused of criminal activity, the private party’s oral complaint to the police is

insufficient—without more—to transform his conduct into state action unless the police officers

were improperly influenced or controlled by the private party. See Newman v. Bloomingdale’s,

543 F. Supp. 1029, 1032 (S.D.N.Y. 1982) (finding no state action under Section 1983 when

police arrested and detained an individual accused of shoplifting “solely on the oral complaint of

store personnel”). Furthermore, “even assuming [Cruz] had supplied the police with false

information, [P]laintiff would still fail to state a claim.” Johns v. Home Depot U.S.A., Inc., 221

F.R.D. 400, 405 (S.D.N.Y. 2004).

       Indeed, this case is similar to Newman v. Bloomingdale’s. In Newman, plaintiff was

shopping in a Bloomingdale’s store, when she was stopped by a store security guard, taken to a

security area, and accused of stealing goods. 543 F. Supp. at 1030. When plaintiff refused to

sign a confession, the security guard warned her that “she would be turned over to the local



                                                  8
police for arrest.” Id. Police then placed plaintiff under arrest, and took her into custody, and

her charges were dismissed months later. Id. She sued under Section 1983, but the Court

dismissed plaintiff’s claims finding that “police, by arresting and detaining an individual accused

of shoplifting solely on the oral complaint of store personnel and pending the filing of a formal

complaint” did not transform Bloomingdale’s or its security guard’s conduct into state action.

Id. at 1032. The same is true here. Moreover, other courts faced with similar scenarios have

found state action only when “plaintiffs’ allegation of a conspiracy between the [private]

defendants and the police goes beyond conclusory allegations and naked assertions.” Bacquie v.

City of New York, No. 99 Civ. 10951, 2000 WL 1051904, at *1–2 (S.D.N.Y. July 31, 2000)

(denying motion to dismiss Section 1983 claim when allegations were sufficient to “give[] rise to

an inference that the officers and hotel security were acting in concert”). Even after amending

his complaint twice, ECF Nos. 17 & 67, Plaintiff here fails to allege any facts—conclusory or

otherwise—showing that Cruz and the NYPD were acting in concert.

       Because the alleged conduct by Cruz cannot be deemed fairly attributable to the state, he

did not act under color of state law and is not subject to Section 1983 liability. Accordingly,

Plaintiff’s Section 1983 claim against Cruz is DISMISSED.

                                          CONCLUSION

       For the reasons stated above, Cruz’s motion to dismiss all claims against him is

GRANTED and the amended complaint is DISMISSED. The Clerk of Court is directed to enter

judgment in accordance with this order, terminate the motion at ECF No. 68, and close the case.

The Clerk of Court is further directed to mail a copy of this order to Plaintiff pro se.

       SO ORDERED.

Dated: June 5, 2019
       New York, New York

                                                  9
